Per Curiam.
This suit is an ordinary proceeding in equity instituted by appellee, Phillips, herein called plaintiff, to foreclose a mortgage on certain real estate in Madison county. Appellant, Hunt, hereinafter called defendant, interposed an answer challenging the power of the state to enact a statute fixing interest rates chargeable on loans of money, owing to the provisions of section 8, art. I of the federal Constitution, as follows: “The congress shall have power * * * to coin money, regulate the value thereof, and of foreign coin, and fix the standard of weights and measures.” To this answer the plaintiff interposed a general demurrer, which was sustained. The facts pleaded in the answer are those set forth in the case of Klattenburg v. Qualsett, 114 Neb. 18, in which the question here presented was considered by us and decided adversely to the contention of defendant. While the answer in this instant case amplifies somewhat the facts alleged in the answer in the previous case, a careful consideration leads us to conclude that the law as announced in the Klattenburg case is controlling.
*396Our attention has also been called to the preamble of the federal Constitution, sometimes designated as the general welfare clause. This, we have considered in connection with our previous holding, but incline to the opinion that it in no manner modifies or limits the provisions of such section 8, art. I, under consideration.
It follows that error was not committed by the trial court in sustaining the demurrer, and in entering judgment in favor of the plaintiff.
Affirmed. ,